Citation Nr: 0616869	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether a Substantive Appeal was timely filed with 
respect to the question what evaluation is warranted for a 
right foot cyst excision scar from June 26, 1997?

2.  Whether a Substantive Appeal was timely filed with 
respect to the question what evaluation is warranted for post 
operative residuals of a hemorrhoidectomy from June 26, 1997?

3.  What evaluation is warranted for residuals of a right 
knee anterior cruciate ligament repair from June 26, 1997?

4.  What evaluation is warranted for right knee arthritis 
with limitation of motion from June 26, 1997?

5.  What evaluation is warranted for a right knee scar from 
June 26, 1997?


REPRESENTATION

Appellant represented by:	John Cito, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
October 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of March and August 1998 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The case was remanded in April 
2005.

Regarding each claim, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as these issues were placed in an appellate status 
by a notice of disagreement (NOD) expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies.  
Hence, the Board has restyled these issues.  

The record raises the issue of entitlement to service 
connection for depression secondary to multiple right knee 
disorders.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO granted the 
veteran's claims for service connection for both a right foot 
cyst excision scar and for post operative residuals of a 
hemorrhoidectomy, assigning non-compensable evaluations for 
both.  The veteran was informed of this decision and of her 
appellate rights by correspondence dated in April 1998.

2.  A NOD as to the initial ratings assigned was received as 
to the March 1998 decision in May 1998.  

3.  An August 1998 rating decision confirmed and continued 
the non-compensable evaluations initially assigned in March 
1998; the veteran was notified of this decision and of her 
appellate rights on September 8, 1998.

4.  In November 1998, a statement of the case (SOC) was 
mailed to the veteran; the SOC informed her that she had 
until the later of 60 days from the date of the SOC or the 
remainder of the one-year period from the date of the 
decision appealed in which to perfect her appeal.

5.  In January 1999, the veteran submitted a VA Form 9 
(substantive appeal) which limited her appeal to the ratings 
assigned her right knee disorder.  

4.  Later in January 1999, the veteran was notified by the RO 
that she had until September 8, 1999, to perfect her appeal.

5.  The earliest date which can be construed as a substantive 
appeal of the veteran's claims for entitlement to increased 
initial evaluations for her service-connected right foot cyst 
excision scar and for post operative residuals of a 
hemorrhoidectomy is February 10, 2000, when she attended a 
hearing before a hearing officer at the local VA office.  

6.  In November 2005, the RO closed the appeal as to the 
above-mentioned two matters, determining in writing that the 
veteran did not file a timely substantive appeal.

7.  The veteran's service-connected right knee disability is 
manifested by arthritic changes and less than compensable 
limitation of flexion, normal extension; more than slight 
subluxation or instability is not shown; and the knee is not 
ankylosed.

8.  Prior to August 30, 2002, the right knee scar was tender 
and painful on objective demonstration.

9.  Since August 30, 2002, the right knee scar did not cover 
an area exceeding twelve square inches, it has not been 
characterized on examination as either objectively unstable 
or painful; and it is not shown to cause limitation of either 
right knee motion or function.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal 
from the RO's grant of service connection for a right foot 
cyst excision scar.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2005).

2.  The veteran did not submit a timely substantive appeal 
from the RO's grant of service connection for post operative 
residuals of a hemorrhoidectomy.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right anterior cruciate ligament repair from 
June 26, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis with limitation of motion from June 
26, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for a right knee scar from June 26, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118, 
Diagnostic Codes 5260, 5261, 7801, 7802, 7803, 7804, 7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Finally, VA has a duty to notify the veteran that she should 
submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice supplied in October 2004 
(letter) and November 2005 (supplemental statement of the 
case (SSOC)) fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in her possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.

The Board observes at this juncture that, pursuant to an 
April 2005 remand, the veteran was to be afforded a VA 
orthopedic examination.  She was notified of this by an 
August 2005 letter which was sent to her last known address.  
The letter was not returned as undeliverable.  The appellant 
failed to report for a VA examination scheduled for September 
2005.  

"[T]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, (she) cannot passively wait 
for it in those circumstances where (she) may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In April 2005, the Board also informed the veteran that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. § 3.655.  In this case, as the instant matters 
concerning entitlement to higher ratings for her several 
right knee-related disorders all stem from an initial grant 
of service connection, rather than deny the claims pursuant 
to 38 C.F.R. § 3.655, the Board will adjudicate these matters 
based upon the evidence of record.  Fenderson.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) include providing notice of the effective 
date as to when a rating would be assigned.  In the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for increased ratings, but she was not provided with 
notice of the type of evidence necessary to establish the 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
appropriate effective date to be assigned are moot.  

Further, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Although the notice provided in the documents 
noted above was provided to the appellant after the initial 
adjudications (the VCAA was not enacted at the time of the 
1998 rating decisions), the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Laws and Regulations

An appeal to the Board is a three-step process.  The first 
step is the submission of a NOD filed by "a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction...."  See 38 C.F.R. § 38 C.F.R. 
§ 20.201.  The second step is the issuance of a SOC by the RO 
to the claimant.  The third step is the "Substantive 
Appeal" the claimant must file after receipt of the SOC.  A 
Substantive Appeal may consist of a VA Form 9, or a letter, 
or a statement, but it must contain certain information 
required by law, and it must be filed with the RO within 
prescribed time limits.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  The timely filing of an adequate Substantive 
Appeal is the last action the claimant must take to perfect 
an appeal.

The Substantive Appeal must be filed within one year of the 
day the RO notified the claimant of the denial of the claim 
at issue, or within 60 days of the date the SOC was issued, 
whichever is later.  A claimant may request an extension of 
time for filing the Substantive Appeal, but that request must 
be postmarked before the expiration of the regular time for 
filing the Substantive Appeal.  If the extension is granted, 
the Substantive Appeal must be filed before the extension 
expires.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 
554 (1993); 38 C.F.R. §§ 20.302(b), 20.303.

As the Board advised the appellant in April 2005, the Court 
has held that, unless the RO closed the appeal pursuant to 38 
U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32, for failure to 
file a timely Substantive Appeal, that failure did not 
automatically deprive the Board of jurisdiction.  Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).  Accordingly, 
the Board remanded the case to the RO at that time to allow 
the RO to initially address in writing whether the veteran 
filed a timely Substantive Appeal, and thereby perfected an 
appeal to these issues.  The veteran was further advised by 
the Board in April 2005 that if the RO determines that a 
timely Substantive Appeal has not been filed, the RO should 
close the appeal.  In any event, and Gonzalez-Morales 
notwithstanding, "questions as to timeliness or adequacy of 
response [to a Statement of the Case] shall be determined by 
the Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) 
(emphasis added).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions hold 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also a compensable limitation of 
knee motion, or under Code 5003, X- ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.  

The RO has separately rated the veteran's service-connected 
right knee disability as follows:  10 percent under Code 
5257, and 10 percent under Code 5003.  See 38 C.F.R. § 4.71a. 
Code 5003 directs that the disability should be rated 
according to the limitation of motion of the affected joint.  
Limitation of knee flexion is rated under Code 5260, with a 
limitation to 30 degrees warranting a 20 percent rating, and 
a limitation to 45 degrees warranting a 10 percent rating.

Under 38 C.F.R. § 4.71a, Code 5261 a limitation of knee 
extension to 15 degrees warrants a 20 percent rating; and 
limitation to 10 degrees warrants a 10 percent rating.  38 
C.F.R. § 4.71a.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

In this instance, it appears that the RO assigned the 
separate 10 percent based upon X-ray confirmed findings of 
arthritis and painful motion.  See 38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, Code 5257, moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent rating; and slight recurrent subluxation or lateral 
instability warrants a 10 percent rating.  

Ankylosis of the knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Code 5256 (for ankylosis) 
does not apply.  (Nor does Code 5262 for tibia and fibula 
impairment.)  The RO has also assigned a 10 percent 
evaluation for a right knee scar under 38 C.F.R. § 4.118, 
Code 7804.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Since the veteran filed her claim for an increased initial 
rating for her service-connected right knee scar there have 
been a number of changes in the criteria for rating skin 
diseases under 38 C.F.R. § 4.118, including scars.  Cf. 38 
C.F.R. § 4.118, Codes 7800 to 7805 (2002) with 38 C.F.R. 
§ 4.118, Codes 7800 to 7805 (2005).  The new rating criteria 
for rating scars became effective August 30, 2002.  Id.  A 
July 2004 SSOC notified the veteran of the new rating 
criteria.  Accordingly, adjudication of her claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, Codes 7803, 7804.  Scars 
were otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, Code 7805.

Regarding the criteria in effect on and after August 30, 
2002, scars involving areas other than the head, face, or 
neck, which are deep or cause limited motion are 20 percent 
disabling if exceeding 12 square inches (77 square 
centimeters).  A 10 percent rating is assigned if the scar 
exceeds six square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, Code 
7802. 

Superficial, unstable scars are 10 percent disabling.  An 
unstable scar is one where for any reason there is a frequent 
loss of skin over the scar.  38 C.F.R. § 4.118, Code 7803.  

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Code 7804.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Code 7805.

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the rating criteria.

Factual Background/Analysis

Timeliness of Substantive Appeal

In a March 1998 rating decision, the RO granted service 
connection for a right foot cyst excision scar and for post 
operative residuals of a hemorrhoidectomy.  Non-compensable 
evaluations were assigned for both disorders.  The veteran 
was notified of this decision and of her appellate rights by 
letter dated in April 1998.  In May 1998, she submitted a 
notice of disagreement as to the initial ratings assigned the 
above-cited disorders.  An August 1998 rating decision 
thereafter confirmed and continued the non-compensable 
evaluations.  She was notified of this decision and of her 
appellate rights on September 8, 1998.  Thereafter, she was 
issued a statement of the case which addressed the above two 
issues in November 1998, at which time she was advised that 
she had until the later of 60 days from the date of the SOC 
or the remainder of the one-year period from the date of 
notice of the decision appealed to which to perfect her 
appeal.  The Board observes that the SOC mailed to the 
veteran in November 1998 is not shown to have been either 
returned to sender.

In January 1999, the veteran submitted a VA Form 9 on which 
she indicated that she was limiting her appeal to the ratings 
assigned her right knee condition (that is, the residuals of 
an anterior cruciate ligament repair, and arguably the scar 
on her right knee).  Later in January 1999 the RO informed 
her that if she also desired to appeal the ratings assigned 
the right foot scar and hemorrhoid disorders, she had until 
September 8, 1999, to perfect her appeal.  No further 
communication was thereafter received from the veteran or any 
representative with respect to her service-connected right 
foot scar or hemorrhoid disorders until February 10, 2000, 
when she attended a hearing before a hearing officer at the 
local VA office.

Following the Board's April 2005 remand, the RO subsequently, 
by letter dated in November 2005, informed the veteran that, 
since she failed to perfect her appeal as to the matters 
concerning entitlement to increased evaluations for her 
service-connected right foot excision scar and post operative 
hemorrhoidectomy residuals, those issues were "not in 
appellate status."  Essentially, the RO informed the 
veteran, that concerning this two matters, her formal appeal 
had been closed.

As such, the Board finds that the RO, in determining that the 
veteran has not submitted a timely Substantive Appeal of the 
denial of her claims of entitlement to increased initial 
evaluations for her right foot excision scar and for her post 
operative hemorrhoidectomy residuals, has closed her appeals 
as to these two issues.  The Board finds that closure was 
appropriate in the absence of a timely perfected appeal.  
Hence, these claims are dismissed for a lack of jurisdiction.  
38 U.S.C.A. § 7105 (West 2002). 

Right Knee

Service medical records show that the veteran injured her 
right knee in an October 1992 motor vehicle accident, and 
later, in April 1993, underwent anterior cruciate ligament 
(ACL) reconstruction surgery.  

At an August 1997 VA skin examination, the veteran complained 
of a painful right knee scar.  A 10.4 centimeter (cm.) 
hypertrophic scar in the area of the anterior right knee, 
noted to be painful to touch, was shown on examination.  The 
scar was painful on full extension of the lower leg.  Range 
of knee motion was full.  

An August 1997 VA general medical examination report included 
diagnoses of status post ACL repair of the right knee with 
complaints of pain.  X-ray examination was normal.  

The report of a January 1998 VA orthopedic examination shows 
that the veteran complained of right knee pain and swelling.  
Aggravating factors included cold and damp weather, and going 
up and down stairs.  Examination revealed no overt swelling, 
and a well healed 10 cm. scar.  Flexion was to 128 degrees 
with full extension.  Tenderness was elicited on palpation, 
and crepitus was noted.  Negative McMurray's and Lachman's 
testing was reported.  The diagnosis was remote traumatic 
injury to the right knee, status post ACL repair.

A March 1998 rating decision granted service connection for 
post operative residuals of a right knee ACL repair, pursuant 
to Code 5257, and assigned a 10 percent rating, effective 
June 26, 1997.  The 10 percent rating has remained in effect 
since.  

At a June 1998 VA orthopedic examination, the veteran 
complained of mild to moderate right knee pain without 
swelling, locking, popping, or giving way.  Examination 
showed a 10 cm. well-healed surgical right knee scar.  
Neither swelling, erythema, nor increased temperature was 
shown over the joint.  Full range of motion, described as 
painless, was noted.  No joint line tenderness or instability 
was shown.  The diagnosis was status post ACL reconstruction 
of the right knee.  

A VA skin examination was conducted in June 1998.  A 10.4 cm. 
hypertrophic scar of the right knee was shown on examination, 
which was tender to touch.  The examiner noted that the 
tenderness interfered with the veteran's daily activities.  

An August 1998 rating decision granted service connection for 
a right anterior knee post operative scar.  A 10 percent 
rating was assigned, pursuant to Code 7804, effective from 
June 26, 1997.  The 10 percent evaluation was since remained 
in effect.  

A private medical report shows that right knee MRI (magnetic 
resonance imaging) testing in June 1998 showed post-traumatic 
arthritis.  

Degenerative arthritis was shown on August 1998 private X-ray 
examination.  

An August 1999 private orthopedic report showed right knee 
range of motion findings from 0 to 120 degrees of flexion, 
with 10 degrees of hyperextension.  No varus-valgus 
instability was shown.  A right ACL strain with degenerative 
arthritis was diagnosed.  

A November 1999 private orthopedic examination report shows 
X-ray findings of right knee degenerative arthritis.  The 
scar was healed and non-tender.  Motion was from 5 to 0 
degrees of extension to 125 degrees of flexion.  Positive 
Lachman's and pivot shift signs were shown.  Instability was 
not shown.  A right ACL strain status post autograft 
reconstruction, and post-surgical degenerative arthritis were 
diagnosed.  

A January 2000 private office note shows findings of mild 
right knee swelling, tenderness, and pain.  Range of motion 
of 0 to 120 degrees was shown.  Lachman's and pivot shift 
signs were positive.

The veteran provided testimony before a VA local hearing 
officer in February 2000.  She testified that she right knee 
instability, and that her right knee scar prohibited wearing 
a knee brace because the brace rubbed against the scar.  See 
pages three and four of transcript.  

At a March 2000 VA skin examination right knee linear 
scarring was reported to measure a total of 10 cms.  The 
scarring was painful to the touch and it interfered with 
motion due to pain.  

In the course of a March 2000 VA orthopedic examination, the 
veteran indicated that she wore a knee brace for extended 
standing, running, and participation in sports.  She 
complained of daily right knee pain, swelling, and 
instability.  Extended standing and damp weather reportedly 
aggravated the disorder.  Examination showed a normal gait, 
with right knee swelling and crepitus.  Moderate medial joint 
line tenderness and patellofemoral pain were noted.  Mild 
varus and valgus instability at 0 degrees was reported.  
Extension was to minus 5 degrees, and flexion was to 110 
degrees.  Pain began at 90 degrees of flexion.  A MRI 
examination showed intact medial and lateral meniscus 
ligaments.  The diagnoses included history of torn right knee 
ACL with surgical repair and post operative changes, and mild 
instability, weakness and reduced range of right knee motion.  

In June 2000, the VA hearing officer who conducted the 
February 2000 hearing granted service connection for right 
knee arthritis with limitation of motion.  A 10 percent 
rating was assigned, pursuant to Code 5003, effective June 
26, 1997.  The 10 percent rating has remained in effect 
since.  

The report of a June 2002 VA orthopedic examination shows 
that the veteran complained of right knee pain.  She added 
that she wore a brace when playing basketball.  Examination 
showed no tenderness, but mild effusion.  A mildly positive 
Lachman's sign was reported.  Mild laxity of the medial 
collateral joint was reported.  Painless range of right knee 
motion was noted, from 0 to 115 degrees.  The examiner noted 
that a right knee X-ray examination was scheduled.  In April 
2005, the Board noted that an X-ray study report ordered as 
part of the June 2002 VA examination was not then of record, 
and, in part, remanded the case so that X-ray examination, in 
addition to the veteran be afforded a VA orthopedic 
examination, could be conducted.  As noted above, the veteran 
failed to report for a VA examination scheduled to have taken 
place in September 2005.  

Subsequent to the April 2005 remand, additional VA treatment 
records were associated with the claims folder, including a 
June 2002 X-ray report, which includes findings of revision 
of an ACL repair.  




Right Knee ACL Repair Residuals and Arthritis

In order to receive a rating higher than 10 percent for 
either residuals of a right knee ACL repair or right knee 
arthritis at any time since June 26, 1997, the evidence must 
show that either moderate recurrent subluxation or 
instability; limitation of flexion warranting the next higher 
rating; limitation of extension warranting the next higher 
rating; or limitation of both extension and flexion, each 
warranting 10 percent.  See, respectively Codes 5257, and 
5260 and 5261.  See also VAOPGCPREC 9-2004.

While "mild" varus and valgus instability was noted on 
March 2000 VA orthopedic examination, and while "mild" 
medial collateral joint laxity was reported in conjunction 
with VA orthopedic examination conducted in June 2002, more 
than slight subluxation or instability is not shown, and an 
increased rating under Code 5257 is not warranted.

Review of the complete medical record, as documented above, 
also fails to show a limitation of either right knee flexion 
or extension, even with pain considered as a limiting factor, 
sufficient to warrant a higher rating for the veteran's 
service-connected arthritis with limitation of motion under 
any of the above outlined formulations.  The disability 
picture presented provides no basis for granting the benefit 
sought.  As such, the claim is denied.

Right Knee Scar

Prior to August 30, 2002

Since the 10 percent evaluation was the highest evaluation 
available for scars, the veteran would only be entitled to a 
higher rating if the scars caused a limitation of knee motion 
warranting a higher rating under the pertinent code for the 
affected joint.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 
5260 and 5261, 7805.

Medical records, both VA and private, dated before August 30, 
2002, show complaints of both tenderness and pain associated 
with the veteran's right knee scar.  Some limitation of 
motion of the right knee is also documented as part of these 
records.  The Board notes, however, that the veteran has been 
compensated for this limitation of motion by the RO's grant 
of service connection for arthritis with limitation of 
motion.  See June 2000 SSOC.  Awarding the veteran additional 
compensation due to limitation of motion due to her service-
connected right knee scar would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  The Board further notes that 
the record is devoid of any medical evidence which indicates 
that the veteran's right knee limitation of motion causes 
such a limitation of motion that a 20 percent rating is 
warranted under either Diagnostic Code 5260 or 5261.  

Since August 30, 2002

As previously mentioned, the veteran failed to report for a 
VA orthopedic examination which was scheduled to have taken 
place in September 2005.  As such, her claim must be 
adjudicated based upon the evidence of record.  See 38 C.F.R. 
§ 3.655.

As no medical evidence is of record dated since August 30, 
2002, to include that which may have shown symptoms 
associated with the veteran's right knee scar, any further 
analysis of the criteria in effect on and after August 30, 
2002, concerning the evaluation of scars in this case would 
be pointless.  In other words, no evidence is of record which 
could possibly show that the veteran's right knee scar is 
manifested to a severity necessary for the award of a rating 
in excess of 10 percent based on the applicable rating 
criteria.  38 C.F.R. § 4.118 (2005).  As such, the claim must 
be denied.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Inasmuch as the veteran did not timely file a Substantive 
Appeal to the RO's initial grant of service connection for a 
right foot excision scar and for post operative 
hemorrhoidectomy residuals, the appeals are dismissed.

Entitlement to a rating greater than 10 percent for residuals 
of a right knee ACL repair from June 26, 1997, is denied.

Entitlement to a rating greater than 10 percent for right 
knee arthritis from June 26, 1997, is denied.

Entitlement to a rating greater than 10 percent for a right 
knee scar from June 26, 1997, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


